DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I (Claims 1-8) in the reply filed on 04/08/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The element “thinned-down section” in the independent claims is unclear.  For example, in the specification “thinned-down section” refers to reference numeral (21a).  In Fig. 1, reference numeral (21a) refers to an opening or a space.  In Figs. 2-3, reference numeral (21a) refers to an opening or space for accommodating the magnets.  Please clarify this term.  The examiner is interpreting based on the specification/drawings that “thinned-down section” is an opening/space (i.e. for accommodating the magnets).
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 states that the rotation restricting section is formed in an R shape.  Applicant’s specification maps this section to reference numeral (61) and is shown in Figure 13.  The examiner could not locate in the drawings that this shape is in the form of an R.  Either the claims need to be clarified or the drawings are improper.  Please point out where reference numeral (61) is in the shape of an R.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (herein after will be referred to as Iguchi) (WO 2016166857) in view of Hagiwara  (US 20210181456). 

Regarding claim 1, Iguchi discloses an optical unit comprising: 
a movable section formed in a tubular shape for holding a movable lens group on an inner side; [See Iguchi [Fig. 17] Movable section (3E) for holding lens group Gv.  Also, see 0006, Cylindrical shape that holds the lens groups.]
a fixed section formed in a tubular shape for holding, on an inner side, at least one of an object-side fixed lens group disposed further on an object side than the movable lens group and an image-side fixed lens group disposed further on an image side than the movable lens group, [See Iguchi [Fig. 17] Fixed section includes (22) for holding object side lens group and (20) for holding image side lens group.  Also, see 0006, Cylindrical shape that holds the lens groups such as an object-side lens group and image side fixed lens group.]
the fixed section being disposed on an outer side of the movable section to have a center axis common to the movable section; and [See Iguchi [Fig. 7] Parts (22, 20) is disposed outside of the movable section (3E).]
a voice coil motor including n magnet sections disposed in the movable section, where n is an integer equal to or larger than 2, and a coil section disposed in the fixed section, [See Iguchi [Fig. 17] Magnets (12), where there are 4 magnets and voice coil (11).  Also, see 0001, the voice coil is a voice coil motor.]
the voice coil motor being able to move the movable section in a direction of the center axis relatively to the fixed section by applying an electric current to the coil section, wherein the n magnet sections are each magnetically polarized in a direction crossing the center axis and disposed at every (360/n)° in symmetrical positions around the center axis in the movable section, [See Iguchi [Fig. 9]]  Controlling the forces applied to the magnets that are symmetrical to a center axis.  Also, see 0044-0046, applying electric current to magnets.]
the fixed section is formed in the tubular shape using a material having specific permeability larger than 1.0, [See Iguchi [0027] Fixed portion has a magnetic permeability of more than 1.0.]
n thinned-down sections for respectively housing the n magnet sections in a noncontact manner being provided in the fixed section, [See Iguchi [Fig. 16] Thinned portion (21a), where magnets (12a) are positioned within.  Also, see Fig. 5, Space (21a) corresponds exactly to applicant’s figures.]
the movable section includes a rotation restricting section disposed on an inside of at least one thinned-down section among the n thinned-down sections, and the rotation restricting section engages with the thinned-down section and restricts rotation of the movable section around the center axis to thereby maintain a state in which the n magnet sections are in noncontact with the fixed section, and [See Iguchi [Fig. 17] Rotation regulating unit (6) and/or Fig. 16 Rotating regulation unit (6) included in thinned portion (21a).]
the n thinned-down sections are formed in [See Iguchi [Figs. 16-17] Portions (21a).]
Iguchi does not explicitly disclose
the n thinned-down sections are formed in asymmetrical positions 
However, Hagiwara does disclose
the n thinned-down sections are formed in asymmetrical positions 
However, Hagiwara does disclose
the n thinned-down sections are formed in asymmetrical positions around the center axis and includes at least one pair of two thinned-down sections adjacent to each other around the center axis, an angle around the center axis of centers of the pair of thinned-down sections being different from the (360/n)°.  [See Hagiwara [Fig. 2] The spaces for positioning 3 magnets (58) are the same, whereas 1 magnet (62) is larger and incorporates a larger space.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Iguchi to add the teachings of Hagiwara, in order to adapt the size of the spacing/openings in Iguchi based on the size of the magnets being incorporated such that the magnets are able to function properly and move within the spacing/opening (i.e. larger magnet would need a larger space to be able to move, and vice versa).

Regarding claim 2, Iguchi (modified by Hagiwara) disclose the unit of claim 1.  Furthermore, Iguchi discloses
wherein the coil section is configured by winding a magnet wire around the center axis.  [See Iguchi [Fig.9 and 0044] Arrow B in the Figure 9 represents the winding direction.]

Regarding claim 3, Iguchi (modified by Hagiwara) disclose the unit of claim 2.  Furthermore, Iguchi discloses
wherein each of the magnet sections includes a first magnet disposed on the object side and a second magnet disposed on the image side in a direction of the center axis, [See Iguchi [Fig. 17]]
magnetic polarization directions of the first magnet and the second magnet are opposite to each other, and [See Iguchi [Fig. 10]]
one of the first magnet and the second magnet has a component in an outer diameter direction centering on the center axis and another of the first magnet and the second magnet has a component in an inner diameter direction centering on the center axis, [See Iguchi [Fig. 10]]
the coil section includes a first coil opposed to each of the first magnet of the n magnet sections and a second coil opposed to each of the second magnet of the n magnet sections and connected to the first coil, and in the first coil and the second coil, directions in which an electric current rotates and flows around the center axis are opposite.  [See Iguchi [0054] First and second coil connected to the magnet and the current flows in opposite directions.]

Regarding claim 4, Iguchi (modified by Hagiwara) disclose the unit of claim 3.  Furthermore, Iguchi discloses
wherein the rotation restricting section is disposed between the first magnet and the second magnet of at least one of the magnet sections.  [See Iguchi [Fig. 17] Rotation regulating unit (6) between magnet sections.]

Regarding claim 5, Iguchi (modified by Hagiwara) disclose the unit of claim 1.  Furthermore, Iguchi discloses
wherein an angle range of the rotation restricting section centering on the center axis is larger than an angle range of one of the magnet sections.  [See Iguchi [Fig. 16] Rotation regulating unit (6) is larger than a width of the magnet (12b).  Therefore, relative to the center axis, the unit (6) covers a larger angle than magnets.]

Regarding claim 6, Iguchi (modified by Hagiwara) disclose the unit of claim 1.  Furthermore, Iguchi discloses
wherein, in the rotation restricting section, at least a portion in contact with the fixed section is formed in an R shape.  [See Iguchi [Fig. 19] The rotation regulation unit is the same as in this instant application.  Also, see 0080, R shape.]

Regarding claim 7, Iguchi (modified by Hagiwara) disclose the unit of claim 1.  Furthermore, Iguchi discloses
wherein the number n of the magnet sections is an even number.  [See Iguchi [Fig. 2] 4 magnets with 4 magnet openings/spaces.]

Regarding claim 8, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 8.  Furthermore, Iguchi discloses 
an endoscope that is inserted into an inside of a subject and observes the inside of the subject, the endoscope comprising: and an image pickup device configured to convert light condensed by the optical unit into an electric signal.  [See Iguchi [Fig. 28] Using the optical unit with an endoscope imaging device.]




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486